Exhibit Home System Appoints Three Independent Directors and Establishes Corporate Advisory Committees Recent Developments Strengthen Home System Group’s Corporate Governance Initiatives NEW YORK & GUANGDONG, China Home System Group (OTCBB: HSYT; "Home System" or the "Company"), an international manufacturer and distributor of a variety of household appliances sold to large retailers, today announced the appointment of three experienced professionals to its board of directors: i) Huafeng Chen, ii) Yidong Xiao, and iii) Yiming Zhu. The board also established an Audit Committee, a Compensation Committee, and a Nominating and Corporate Governance Committee. The three new independent directors represent various disciplines in the fields of management and accounting.Together the recently appointed board members possess approximately 50 years of combined business experience. “With these appointments, we have added focused and experienced members to our Board, who are professionals and have a deep understanding of finance and the intricacies of Chinese operating companies,” said Mr. Lei Yu, Home System Group’s Chief Executive Officer.“Our continued efforts to add qualified independent directors will assist us in improving our internal controls and disclosures while helping Home System meet the requirements for uplisting to a major US exchange.” Mr.
